IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GREEN TREE SERVICING LLC,             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1820

JULIE POOSER a/k/a JULIE ANN
POOSER, et al.,

     Appellee.
_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

John D. Cusick of Phelan Hallinan Diamond & Jones, PLLC, Ft. Lauderdale;
Kimberly N. Hopkins of Shapiro, Fishman & Gaché, Tampa, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and RAY and KELSEY, JJ., CONCUR.